Case 8:19-cv-00919-MAD-CFH Document 39-2 Filed 12/15/19 Page 1 of 16




                    EXHIBIT 1
                 Case 8:19-cv-00919-MAD-CFH Document 39-2 Filed 12/15/19 Page 2 of 16
TERMS AND CONDITIONS – ACCOUNT AGREEMENT                                not responsible for transactions initiated by mail or outside
                                                                        depository boxes until we actually record them and all deposits
AGREEMENT – These terms, together with any applicable                   are subject to later verification, count and adjustment by us. All
rules and Bank policies, all of which may be amended from time          transactions received on a day in which we are not open for
to time, govern the operation of your account unless modified or        business, will be treated and recorded as if initiated on the
supplemented in writing. By signing the signature card when             following business day that we are open.
opening an account and through the continued use of the                 WITHDRAWALS – Unless otherwise clearly indicated on the
account, you agree to be bound by the terms and conditions set          account records, any one of you who signs this Agreement
forth herein and any and all applicable rules and Bank policies         (including current and subsequently authorized signers) may
as may be amended from time to time. As used in this form, the          withdraw or transfer all or any part of the account balance at any
words “we,” “our,” or “us” mean the Bank and the words “you”            time on forms approved by us. Each of you (until we receive
or “your” mean the account holder(s). Notice from us to any             written notice to the contrary) authorizes each other person
one of you is notice to all of you. This account may not be             signing this Agreement to endorse any item payable to you or
transferred or assigned without our prior written consent.              your order for deposit to this account or any other transaction
APPLICABLE LAWS – Much of our relationship with our                     with us. The fact that we may honor withdrawal requests which
deposit customers is regulated by state and federal law,                overdraw the finally collected account balance does not obligate
including the law regarding negotiable instruments, the law             us to do so, unless required by law. Withdrawals will first be
regulating the methods of transferring property upon death and          made from collected funds, and we may, unless prohibited by
the rights of surviving spouses and dependents, the law                 law, refuse any withdrawal request against uncollected funds,
pertaining to estate and other succession taxes, the law                even if our general practice is to the contrary. We reserve the
regarding electronic funds transfer, and the law regarding the          right to refuse any withdrawal or transfer request which is
availability of deposited funds. This body of law is too large          attempted by any method not specifically permitted, which is for
and complex to be reproduced here.                                      an amount less than any minimum withdrawal requirement, or
PURPOSE – The purpose of this Agreement is to:                          which exceeds any frequency limitation. Even if we honor a
     (1) Summarize the rules applicable to the more common              nonconforming request, repeated abuse of the stated limitations
transactions;                                                           (if any) may eventually force us to close this account. We will
     (2) Establish rules to govern transactions or circumstances        use the date a transaction is completed by us (as opposed to the
which the law does not regulate; and                                    day you initiate it) to apply the frequency limitations. On
     (3) Establish rules for certain events or transactions which       interest-bearing accounts other than time deposits, we reserve
the law already regulates but permits variation by agreement.           the right to require at least seven days’ written notice before any
    In the event that any provision of this Agreement is held to        withdrawal or transfer. Withdrawals from a time deposit prior
be invalid for any reason, such holding shall not affect the            to maturity or prior to the expiration of any notice period may
enforceability of any other provision.                                  be restricted and may be subject to penalty. See your notice of
   If there is a conflict between information stated in any Bank        penalties for early withdrawal.
agreement or document (including this one) and something said               If you request to withdraw large amounts in cash, we may
by one of our employees, the Bank will adhere to the written            place reasonable restrictions on the time and method of your
information and the terms of this Agreement shall govern.               withdrawal.
    We may permit some variations from this standard                        You agree not to issue incomplete, postdated or conditional
Agreement, but any such variations must be agreed to by us in           checks or present such items for deposit to your account. Also,
writing either on our signature card for the account or in some         we have no duty to discover, comply with or have any liability
other written form.                                                     for accepting any incomplete, postdated, conditional checks or
RESPONSIBLE PARTIES – Each of you agrees, for yourself                  checks more than six months old, even if you have provided us
(and the person or entity you represent if you sign as a                with notice describing this check.
representative of another) to the terms of this account and the         DEATH/INCOMPETENCE – Your death, or a declaration
schedule of charges that may be imposed from time to time.              that you are legally incompetent to handle your affairs, does not
You authorize us to deduct these charges as accrued directly            end our authority to pay checks signed by you, to accept
from the account balance. You also agree to pay additional              deposits or to collect items deposited until we receive written
reasonable charges we may impose for services you request               notice of your death or declared incompetence and have a
which are not contemplated by this Agreement. Each of you               reasonable chance to act. Even after we receive notice, we may
also agrees to be jointly and severally liable for any account          pay checks drawn by you before your death or declared
deficit resulting from charges or overdrafts, whether caused by         incompetence for up to ten (10) days or any longer period
you or another person authorized to withdraw from this account,         permitted under applicable law.
and the costs we incur to collect the deficit including, to the         CHECK AND FORMS/PROTECTION OF DOCUMENTS
extent permitted by law, our reasonable attorneys’ fees.                – You agree to maintain adequate safeguards to ensure the
DEPOSITS – Any items, other than cash, accepted for deposit             authorized use of the checks you retain, and agree to notify us
(including items drawn “on us”) will be given provisional credit        immediately if you become aware that any checks are lost or
only until collection is final (and actual credit for deposits of, or   stolen. We are not responsible for losses you may suffer due to
payable in, foreign currency will be at our internal exchange           improper printing on forms not obtained through or approved by
rate). Subject to any other limitations, interest will be paid only     us, your failure to maintain adequate safeguards against
on collected funds, unless otherwise provided by law. We are
                Case 8:19-cv-00919-MAD-CFH Document 39-2 Filed 12/15/19 Page 3 of 16
unauthorized use, or your failure to issue checks in a manner so        withdraw all or any part of the account balance. The person(s)
as to prevent unauthorized completion, alteration or addition.          creating this account type reserves the right to: (1) change
ACH AND WIRE TRANSFERS – This Agreement is subject                      beneficiaries, (2) change account types, and (3) withdraw all or
to Article 4A of the Uniform Commercial Code in the state in            part of the deposit at any time. Corporate, Partnership, and
which you have your account with us. If you originate a fund            Other Organizational Accounts – We will usually require a
transfer, and you identify by name and number a beneficiary             separate authorization form designating the person(s) permitted
financial institution, an intermediary financial institution or a       and conditions required for withdrawal from any account in the
beneficiary, we and every receiving or beneficiary financial            name of a legal entity such as a partnership, corporation, or
institution may rely on the identifying number to make payment.         other organization. We will honor such authorization according
We may rely on the number even if it identifies a financial             to its terms until we receive and record a written amendment or
institution, person or account other than the one named. You            termination from the governing body of such organization.
agree to be bound by automated clearing house association               Authorized Signers for Business/Organizational Accounts: You
rules. These rules provide, among other things, that payments           agree that each eligible signer as may be designated by you from
made to you, or originated by you, are provisional until final          time to time is authorized to endorse for collection, deposit, or
settlement is made through a Federal Reserve Bank or payment            negotiation any and all checks, drafts, notes, bills of exchange,
is otherwise made as provided in Section 4A-403(e) of the               certificates of deposit, and orders for the payment or transfer of
Uniform Commercial Code. If we do not receive such payment,             money between accounts at the Bank and other banks, either
we are entitled to a refund from you in the amount credited to          belonging to or coming into the possession of the business. We
your account and the party originating such payment will not be         are authorized to honor and pay all checks, drafts and orders
considered to have paid the amount so credited. If we receive a         when so signed or endorsed without inquiry as to the
credit to an account you have with us by wire or ACH, we are            circumstances of issue or disposition of the proceeds even if
not required to give you any notice of the payment order or             doing so causes an overdraft or increases an overdraft and
credit. International ACH originations are prohibited.                  regardless of and to whom such instruments are payable or
OWNERSHIP OF ACCOUNT AND BENEFICIARY                                    endorsed, including those drawn or endorsed to the individual
DESIGNATION - You intend these rules to apply to this                   order of any such person so listed.
account depending on the form of ownership and beneficiary                  In addition, each eligible signer is authorized to act for and
designation, if any, specified on the account signature card. We        on behalf of the business in any matter involving any designated
make no representations as to the appropriateness or effect of          account of the business, including the authority to instruct us to
the ownership and beneficiary designations, except as they              close the account, and is further authorized to sign and
determine to whom we pay the account funds. You expressly               implement for and in the name on behalf of the business, as
acknowledge and agree that any provision that appoints us as an         they, or any of them see fit, the terms of all agreements,
agent is not subject to and is not to be construed in accordance        instruments, drafts, certificates, or other documents relating to
with the provisions of 20 Pa.C.S.A. Section 5601 et seq. By             any depository accounts or other business including, but not
exercising any of our rights under this Agreement, we do so for         limited to, night depository agreements, electronic banking,
our sole benefit. Individual Account –is owned by one person.           funds transfer agreements or safe deposit agreements.
Joint Account – With Survivorship (And Not As Tenants In                REVIEW OF YOUR STATEMENTS – You must examine
Common) – is owned by two or more persons. Deposits and                 your statement of account with “reasonable care and
any additions to the account are the property of the owners as          promptness.” If you discover any inconsistencies, unauthorized
joint tenants with right of survivorship. This means that we may        signatures, forgeries, or alterations, you must promptly notify us
release all or any part of the account to any owner as well as          in writing of the relevant facts. As between you and us, if you
honoring withdrawal requests (including checks) from any                fail to do either of these duties you will bear the entire loss.
owner. We may be required to release money in the account to            Your loss could include items on the statement, or other items
satisfy a judgment against or other valid debt incurred by any          with unauthorized signatures or alterations by the same
owner. We may honor withdrawal requests (including checks)              wrongdoer, which we pay before we receive written notice from
from any surviving owner after the death of any owner, and may          you. You agree the time that you have to examine the statement
treat the account as the sole property of the surviving owner(s).       and report to us will not exceed 30 days from the earlier of the
Any notice requesting us not to honor a withdrawal request              date the statement is made available to you by mail or
(including checks) must be in writing from an owner and will be         electronically.
effective only after we have reasonable time to review and act              Refer to the Electronic Fund Transfers Act Disclosure, under
upon request. After we receive such a notice, we may require            separate cover, for your responsibility regarding electronic
the written authorization of any or all joint owners for any            transaction disputes.
further payments or deliveries. Revocable Trust Account – If            OVERDRAFT PRACTICES –Under our standard Automated
two or more of you create such an account, you own the account          and Non-Automated Overdraft Protection Programs, the Bank
jointly with survivorship. Beneficiaries acquire the right to           may, at its discretion, authorize and pay certain overdraft items
withdraw only if: (1) all persons creating the account die, and         when you do not have sufficient available funds in your account.
(2) the beneficiary is then living. If two or more beneficiaries        The Overdraft Protection Programs are not lines of credit. We
are named and survive the death of all persons creating the             do not guarantee that we will always pay any type of transaction
account, such beneficiaries will own this account in equal              and payment of an overdraft does not mean that future
shares, without right of survivorship. Any such beneficiary may         overdrafts will be paid. If we pay an overdraft, you agree that
                                                                    2
                Case 8:19-cv-00919-MAD-CFH Document 39-2 Filed 12/15/19 Page 4 of 16
the total amount of the overdraft (including the amount of               the Bank from any loss and expense incurred in following such
overdraft fees and other applicable fees) is due and payable on          instructions. You agree that we shall not be liable for indirect,
demand and that you are liable as set forth in this agreement and        special or consequential damages regardless of the form of
under applicable law. For consumer accounts, we may not pay              action and even if we have been advised of the possibility of
overdrafts for ATM and everyday debit card transactions unless           such damages. If we improperly fail to stop payment on an
you authorize us to do so. You may authorize us to pay these             item, or improperly pay an item bearing an unauthorized
items by contacting your local branch or calling 1-800-388-              signature, forged drawer’s signature or forged endorsement or
4679.                                                                    alteration, our liability, if any, shall be limited to the face
Under our Automated Program, eligibility requirements and                amount of the item.
dollar limitations, including limits on the amount of overdraft              We are only responsible for providing services that are stated
items paid on your behalf will apply.                                    in this Agreement and do not assume fiduciary obligations on
Subject to certain notification requirements, overdraft and other        your behalf. There is no guarantee that access to our services
applicable fees are subject to change. Bank may limit the                will be available at all times and we shall not be liable for
number of overdraft fees that can be applied per day. The order          interruption in service or loss, or for our failure or delay to
in which transactions are processed, as set forth in our Overdraft       perform our obligations, caused by matters beyond our control
Practices, can affect the total amount of fees incurred. Bank            such as, among others, natural disasters, acts of war, fire,
reserves the right to process transactions in any order, as              terrorist attack (or threat thereof), strikes, computer failures, or
permitted by state and federal law. Overdraft limits, current            losses of power, communications or transportation facilities.
fees, daily fee limits, and transaction processing order are             DIRECT DEPOSITS – If, in connection with a direct deposit
disclosed in the Bank’s Overdraft Practices document (as                 plan, we deposit any amount in this account which should have
amended from time to time) which is available in our branches            been returned to the Federal Government for any reason, you
or on our website.                                                       authorize us to deduct the amount of our liability to the Federal
If you do not wish to participate in our Automated Program or            Government from this account or from any other account you
you no longer wish to authorize coverage for ATM and                     have with us, without prior notice and at any time, except as
everyday debit card transactions under our program, you may              prohibited by law. We may also use any other legal remedy to
contact your local branch or call 1-800-388-4679. If we do not           recover the amount of our liability.
pay an overdraft, your transaction will generally be returned or         SUB-ACCOUNTS -For accounting purposes, all checking
declined and certain fees may still apply. You may change your           accounts consist of two sub-accounts: a transaction sub-account
authorization at any time.                                               to which all financial transactions are posted and a holding sub-
In general, we post transactions received on a daily basis in the        account into which available balances above a preset level are
following order: (1) all deposits received are posted; (2)               transferred daily. Funds will be re-transferred to your
withdrawals are grouped by transaction type and then processed.          transaction sub-account to meet your transactional needs;
Items within each group are processed either in sequential order         however, all balances in the holding sub-account will be
(i.e., check number order), or by dollar amount, with the lowest         transferred to the transaction sub-account with the sixth transfer
dollar amount transactions being processed before higher dollar          in any calendar month or monthly statement period.
amount transactions.                                                     Both sub-accounts are treated as a single account for purposes
STOP PAYMENTS – A stop-payment order must be given in                    of your deposits and withdrawals, access and information (i.e.,
the manner required by law, must be received in time to give us          your statements), tax reporting, fees, etc.
a reasonable opportunity to act on it, and must precisely identify       TEMPORARY ACCOUNT AGREEMENT – If this option is
the number, date and amount of the item, and the payee. You              selected, we may restrict or prohibit further use of this account
agree that “reasonable opportunity” depends on the                       if you fail to comply with the requirements we have imposed
circumstances but that we will have acted within a reasonable            within a reasonable time.
time if we make your stop payment request effective by the end           RIGHT TO SET-OFF; SECURITY INTEREST – You each
of the business day on which we receive your stop payment                agree that we may, to the maximum extent permitted by
request. We will honor a stop-payment request by the person              applicable law, without prior notice or demand, apply or set off
who signed the particular item, and, by any other person, even           the funds in this account or any of your other accounts against
though such other person did not sign the item, if such other            any debt or liability (including fees or service charges) you owe
person has an equal or greater right to withdraw from this               us or any of our affiliates now or in the future, and you grant us
account than the person who signed the item in question. A               a security interest in each account and all funds and other
release of the stop-payment request may be made only by the              property in each such account to secure such debt as it may
person who initiated the stop payment.                                   arise. We have this right even if the accounts(s) we withdraw
LIMITS TO LIABILITY - You agree that we shall be relieved                money from is a joint account and the debt we apply it to is
of and you release us from any and all liability for acting upon         owed by only one of you. Likewise, we can withdraw money
your instructions or failing to act on your instructions when we         from an account owned by only one person and apply it to
reasonably believe that to do so would cause us to be exposed to         reduce the joint debt of that person or another person.
civil or criminal liability, or conflict with customary banking              If the debt arises from a note, the set off amount includes the
practices. The Bank may refuse to follow any depositor                   total amount of which we are entitled to demand payment under
instructions which we believe will expose us to potential                the terms of the note at the time we set off, including any
liability under law. We may require adequate security to protect         balance the due date for which we properly accelerate under the
                                                                     3
                 Case 8:19-cv-00919-MAD-CFH Document 39-2 Filed 12/15/19 Page 5 of 16
note. We will not be liable for the dishonor of any check when              is to inform you that restricted transactions are prohibited from
the dishonor occurs because we set off a debt against this                  being processed through your account or relationship with our
account. You agree to hold us harmless from any claim arising               institution. Restricted transactions are transactions in which a
as a result of the exercise of our right of set-off.                        person accepts credit, funds, instruments or other proceeds from
    This right of set-off may not apply to this account if: (a) it is       another person in connection with unlawful Internet gambling.
an Individual Retirement Account or other tax-deferred                      WAIVER – The omission by us to require strict performance of
retirement account, or (b) the debt is created by a consumer                any term or condition under this Agreement in any one or more
credit transaction under a credit card plan, or (c) the debtor’s            instances shall not operate as a waiver of our right to insist upon
right of withdrawal arises only in a representative capacity.               strict performance of that or any other term or condition in the
USE OF FACSIMILE SIGNATURES AND COMPUTER                                    future. All waivers granted by us must be in writing and signed
SYSTEMS – You authorize us, at any time, to charge you for                  by us to be effective.
all checks, drafts, or other orders, for the payment of money that          JURY TRIAL WAIVER – SUBJECT TO APPLICABLE
are drawn on us regardless of by whom or by what means a                    LAW, YOU AND WE AGREE TO WAIVE AND GIVE UP
facsimile signature(s) may have been affixed. Also, if you                  OUR RIGHTS TO A TRIAL BEFORE A JURY.
utilize an automatic check writing service, on-line banking,
payment or other software systems, which may operate through
the use of a computer or other internet device, you agree that
you shall have the sole responsibility for maintaining security of
any such computer or device. You further agree to indemnify
and hold us harmless from and against any and all loss, cost,
damage, liability or expense (including attorney’s fees) that you
or we may suffer or incur as a result of the unlawful use,
unauthorized use or misuse by any person of any such device,
computer, or software, any facsimile signature, computerized
check, or misuse of access codes.
RESTRICTIVE LEGENDS – We are not required to honor
any restrictive legend on checks you write unless we have
agreed to the restriction in a writing signed by one of our
officers. Examples of restrictive legends include, but are not
limited to, “must be presented within 90 days” or “not valid for
more than $1,000.”
TWO-SIGNATURE ACCOUNT RESTRICTIONS – We do
not offer accounts on which two signatures are required for a
check or other withdrawal. Notwithstanding any provisions to
the contrary on any signature card or other agreement you have
with us, you agree that if any account purports to require two or
more signers on items drawn on the account, such a provision is
solely for your internal control purposes and is not binding on
us. If more than one person is authorized to write checks or
draw items on your account, you agree that we can honor checks
signed by any authorized signer, even if there are two or more
lines on the items for your signature and two signatures are
required.
FOREIGN CURRENCY – Actively engaging in foreign
exchange trading for profit or hedging purposes is strictly
prohibited and may result in forfeiture or subsequent
adjustments.
AMENDMENTS AND TERMINATION – We may change
the terms of this Agreement from time to time as permitted by
law. Your continued use of the account or continuation of the
account for 30 days (or other required period) following the
change will be deemed to be acceptance of the change by you.
Rules governing changes in interest rates have been provided
separately. We may also close this account at any time upon
reasonable notice to you and tender of the account balance
personally or by mail.
UNLAWFUL INTERNET GAMBLING -In accordance with
the requirements of the Unlawful Internet Gambling
Enforcement Act of 2006 and Regulation GG, this notification
                                                                        4
Case 8:19-cv-00919-MAD-CFH Document 39-2 Filed 12/15/19 Page 6 of 16




                    EXHIBIT 2
     Case 8:19-cv-00919-MAD-CFH Document 39-2 Filed 12/15/19 Page 7 of 16
Community
 �BankN.A.
                                          Overdraft Practices
Policy Statement.
It is the policy of Community Bank, NA (“Bank” or “we”) to comply with all applicable laws and regulations and to
conduct business in accordance with applicable safety and soundness standards. The Bank offers both Automated
and Non-Automated Overdraft Protection Programs to our customers, wherein for a fee, and subject to certain
limitations, we may cover certain items presented for payment even though you do not have sufficient available
funds in your account. This document is intended to summarize our general practices with regard to these
programs. This document may be amended from time to time. If you have questions with regard to any of our
practices or the status of certain transactions you should contact your local branch for assistance. Certain terms and
conditions of this document may differ for commercial, municipal and other “non-consumer” accounts. Customers
may decline to participate in key aspects of our Programs.

Relationship to Deposit Account Terms and Conditions Agreement.
The Deposit Account Terms and Conditions Agreement provided to you at the time you opened your account and as
updated from time to time, as well as relevant state and federal law govern the obligations and rights of the account
holder(s) and Bank with regard to your account. The Deposit Account Terms and Conditions Agreement (and all
amendments thereto) shall control any conflict between this document and the Deposit Account Terms and
Conditions Agreement. A copy of the current Deposit Account Terms and Conditions Agreement is available on
request or on our website.

General Terms.
An overdraft occurs when you do not have enough money in your account to cover a transaction, but we cover the
transaction on your behalf. An unavailable funds transaction occurs when you do not have sufficient available funds
in your account to cover a transaction, but we cover the transaction on your behalf. While subject to change, our
funds availability policy is to generally make funds from your deposits available to you on the next business day
after the day we receive your deposit. Unless otherwise noted, for purposes of this document, overdraft and
unavailable funds transactions will generally be referred to as “overdrafts”. We can cover your overdrafts in
different ways:
     1. We offer a standard automated Overdraft Protection Program (Automated Program) with most accounts.
     2. Accounts not enrolled in the Automated Program, will be referred to as Non-Automated Program accounts.
     3. We also offer other products and services, such as overdraft credit lines or an overdraft sweep service from
          a savings or money market account (consumers only), which may be less expensive than our Automated
          and Non-Automated Overdraft Protection Programs. To learn more, ask us about these products or visit our
          website.

Helpful tips for avoiding overdrafts can be obtained through branch personnel and are periodically posted on our
website at www.communitybankna.com. This document explains our standard Automated and Non-Automated
Overdraft Protection Programs.

Bank’s right to refuse payment; Your obligation to pay.
The Bank’s Automated and Non-Automated Overdraft Protection Programs are not lines of credit. We are not
obligated to cover any item presented for payment if your account does not contain sufficient funds. While we will
have the discretion to cover overdrafts on accounts, any such payment is a discretionary courtesy, and not a right of
the customer or an obligation of Bank. Bank, in its sole and absolute discretion, can cease covering overdrafts at
any time without prior notice of reason or cause if we feel it is inappropriate to extend credit/ cover the transaction.
If we do not authorize and cover an overdraft, your transaction will generally be returned or declined and certain
fees may still apply. The total amount of any overdraft (including the amount of overdraft fees and other applicable
fees) is due and payable on demand, and each relevant party will continue to be liable, jointly and severally, for all
such amounts, as described in our agreements with you and under applicable law.
     Case 8:19-cv-00919-MAD-CFH Document 39-2 Filed 12/15/19 Page 8 of 16




Order of Processing.
Generally speaking, we post transactions received on a daily basis in the following order:
1. All deposits received are posted.
2. Withdrawals are grouped by transaction type and then processed. Items within each group are processed either
   in sequential order (i.e., check number order), or by dollar amount, with the lowest dollar amount transactions
   being processed before higher dollar amount transactions.

Fees.
Subject to certain notification requirements, overdraft and related fees are subject to change. Fees may be waived at
our discretion in certain circumstances. Our current overdraft and related fees are:
 We will charge you a fee of $32 each time we pay an overdraft, return an item due to insufficient funds (NSF)*,
    or pay an item based on unavailable funds.
 There is a four per day limit on each of the above fees we can charge you. It is the intention of Bank that
    customers not incur more than four combined overdraft, NSF, and unavailable funds fees per day. Customers
    charged more than four overdrafts, NSF, and unavailable funds fees in a single day will receive a rebate for
    each transaction in excess of four upon notifying Bank.
 We will charge you a fee of $5 for each consecutive business day your account remains overdrawn, starting on
    the 5th business day

 You will not be charged an overdraft, NSF, or Consecutive Day OD fee if your aggregate overdrawn balance is
less than $5.

Automated Program Eligibility and Limits.
If your account meets certain criteria, has been open for at least forty-five (45) days, and thereafter you maintain
your account in good standing, Bank may extend coverage to you under our Automated Program and will have the
discretion to cover transactions, generally up to a maximum limit. Maximum limits are determined by product type.
This limit applies to the negative balance (including the amount of overdraft fees and other applicable fees) of your
account. We may extend smaller limits for accounts open less than forty-five days and other limits may apply.
Certain types of customers or accounts are generally not eligible (i.e., estates, rep payee, trusts, UTMA, PUTMA,
student, IOLA, IOLTA funeral home, landlord/ tenant, non-profit, public funds, foreign customers). Other
exclusions may apply. Enrollment in the Automated Program will be at the Bank's sole discretion. Customers may
be removed from or re-instated into the Automated Program from time to time based on criteria established by the
Bank. Eligibility and good standing criteria are determined at the discretion of the Bank and may change from time
to time. Your account could become overdrawn in excess of the established Automated Program limit with Bank
approval. As set forth above, our agreement to pay any charges up to or exceeding the limit will not require that we
do so in the future or affect your obligations to repay. Customers may elect not to participate in our Automated
Program by following the instructions set forth below. Customers not enrolled in the Bank’s Automated Program
will default to and be considered participants in the Non-Automated Program.

Automated Program Covered Transactions and Elections.
Covered Transactions under our Automated Program include all banking transactions that may result in an overdraft
including but not limited to:

   In person withdrawals
   Checks
   ACH debit transactions (electronic payments)
   Online banking transactions
   Online Bill Pay transactions
   Telephone Banking Transfers
   Visa Check Card purchases
   ATM transactions
                                                         2
      Case 8:19-cv-00919-MAD-CFH Document 39-2 Filed 12/15/19 Page 9 of 16



    Fees and charges from CBNA
    Returned deposited items
    Withdrawals by other electronic means

For Consumer Accounts Only, effective July 1, 2010 all new customers must tell us whether or not they wish to
have ATM and everyday debit card transactions that would result in an overdraft paid. Prior to August 15, 2010 all
consumer account holders were provided an opportunity to make this election. Consumer accounts that did not
reply were deemed to have elected not to pay these items. See the document entitled “What You Need to Know
About Overdrafts and Overdraft Fees” for more information about this election. Customers can make or change
their elections at any time by calling or visiting their local branch; by calling 1-800-388-4679; or by completing the
attached document referenced above. Unless you instruct us otherwise (see below), regardless of whether or not
you have ATM and everyday debit card transactions paid, customers are still enrolled in our Automated Program.

Customers may elect not to participate in our Automated Program by calling or visiting their local branch or by
calling 1-800-388-4679. Bank reserves the right to remove or reinstate a customer from the Automated Program at
its sole discretion from time to time and without advance notice.

Non-Automated Program Covered Transactions.
Customers not enrolled in the Bank’s Automated Program (whether due to an election or at Bank’s discretion) will
default to and be considered participants in the Non-Automated Program. Among other factors, participants in our
Non-Automated Program will have ATM and everyday debit card items that would result in an overdraft declined
or rejected. In addition, participants in our Non-Automated Program will generally have other electronic
transactions such as non-recurring debit card, in-branch, Internet banking, and telephone banking transactions
rejected or declined, if at the time of the transaction it does not appear that sufficient funds are present. Exceptions
may apply.

In general, for participants in the Non-Automated Program, branch personnel will make a determination to pay or
return checks, ACH, and other applicable transactions that are presented, where the result of the transaction would
be a negative balance due to insufficient funds. Overdraft, NSF, merchant and other fees may still apply. In
general, if an item is not paid it will be returned or rejected. NSF, merchant and other fees may still apply.




Overdraft Protection Program Practices Rev. 5/1/2014




                                                           3
                Case 8:19-cv-00919-MAD-CFH Document 39-2 Filed 12/15/19 Page 10 of 16
         Community                                                         What You Need to Know About

          mBankN.A.                                                        Overdrafts and Overdraft Fees

     An overdraft occurs when you do not have enough money in your account to cover a transaction, but we pay it anyway.
     We can cover your overdraft in two different ways:

         1. We have standard overdraft practices that come with your account.
         2. We also offer overdraft protection plans, such as a ChekCredit Line of Credit, or a sweep service from your
            savings or money market account, which may be less expensive than our standard overdraft practices. To learn
            more, ask us about these plans.

     This notice explains our standard overdraft practices

      What are the standard overdraft practices that come with my account?
       We may authorize and pay overdraft items for the following types of transactions:
                Checks and other transactions made using your checking or money market account number
                Automatic bill payments
                Recurring debit card transactions (example: monthly membership dues)

        We do not authorize and pay overdrafts for the following types of transactions unless you ask us to (see below):
                ATM transactions
                Everyday debit card transactions

        We may pay overdrafts at our discretion, which means we do not guarantee that we will always authorize and pay any
        type of transaction.

        If we do not authorize and pay an overdraft, your transaction will be declined.

      What fees will I be charged if Community Bank, N.A. pays my overdraft or pays an item drawn on unavailable
     funds?
       Under our standard overdraft practices:
                 We will charge you a fee of $32 each time we pay a non-sufficient* or overdraft* item or each time you
                    draw on unavailable funds.
                 Also, we will charge you a fee of $5 for each consecutive* business day your account remains overdrawn
                    beginning on the 5th business day.
                 *NSF/Overdraft/Consecutive OD fees are not assessed for aggregate overdrawn balances of less than
                    $5.00
                 Non-sufficient, Overdraft, and Unavailable Fund Fees are each limited to 4 per day.

      What if I want Community Bank, N.A. to authorize and pay overdrafts on my ATM and everyday debit card
     transactions? If you also want us to authorize and pay overdrafts on ATM and everyday debit card transactions
     complete the form below and present it to your local branch or mail it to: Community Bank, N.A. 1 Tallman Drive, Canton,
     New York 13617. You may revoke your consent at any time by contacting us either in person, or by mail or by phone.
  Opt - In           I want Community Bank, N.A. to authorize and pay overdrafts on ATM and every day debit card transactions.
                     Note that regulations require separate forms for each of your checking and money market accounts.
Authorization
                     Account Number _________________________________

Community            Printed Name:__________________________________________ Date____________
mBankN.A.
                     Signature _________________________________
                                                                                          T-428 (Rev. 11/18/2014) Pcform
Case 8:19-cv-00919-MAD-CFH Document 39-2 Filed 12/15/19 Page 11 of 16




                    EXHIBIT 3
Case 8:19-cv-00919-MAD-CFH Document 39-2 Filed 12/15/19 Page 12 of 16




Community
SBankN.A.
ELECTRONIC FUND TRANSFERS
ACT DISCLOSURE
INTRODUCTION                                           This is in addition to any other rights we may have.
This section addresses the terms and conditions        Regardless of any other agreement you have with
which will apply when you use the Bank's               us, use of your Card is not secured by any real or
Electronic Fund Transfer (EFT) services. It also       personal property.
explains your liability in using these services. All
other terms and conditions for your account will       A Card and PIN will be issued upon your request.
also apply.                                            Without the Card and PIN you will be unable to
                                                       use our electronic banking locations.
This disclosure statement is provided to you
pursuant to Federal regulations. It summarizes the     By requesting a Card, you agree to be bound by
rights and responsibilities of both you and the        the terms and conditions listed in this Disclosure
Bank under the Electronic Funds Transfer Act           Statement.
when you conduct an electronic fund transfer. An
electronic fund transfer is defined as any transfer    You agree to maintain sufficient collected funds in
of funds from or to a deposit account through use      your account to cover any electronic withdrawals
of a telephone, computer, an automated teller          or payments. If you do not have sufficient funds
machine (ATM), a point of sale terminal (POS),         in your account, there may be a charge for each
mobile device, or a point of banking terminal          transaction that we are unable to process. You
(POB).                                                 agree to be personally responsible for all charges
                                                       incurred by use of your Card, including any
The words “you” and “your” mean any customer           overdrafts. An overdraft may result in cancellation
of Community Bank, N.A., who contracts to use          of this agreement and your account.
electronic fund transfer services provided by the
Bank. The words “we”, “us”, “our”, or “Bank”           CARD SERVICES:
refer to Community Bank, N.A. The word “pin”
means personal identification number. The term         ACCESS
“card” includes any access device provided by the      You may use your Card and PIN for the
Bank with which to affect an electronic fund           following transactions to/from one checking
transfer.                                              account, and/or one statement savings
                                                       account and/or one money market account:
RULES                                                     Balance Inquiries
This means the Bank's rules for its accounts,
                                                          Cash Withdrawals
including those rules about the use of Electronic
Fund Transfer services.                                   Deposits at any ATM owned by us
                                                           (proprietary ATM)
AGREEMENTS                                                Fund Transfers Between Accounts
When you use our Electronic Fund Transfer                 Pay For Purchases At POS Locations
services you give us the right to obtain payment of
any funds you may owe us as a result of the            LIMITATIONS ON ATM WITHDRAWALS
transaction. Such payment may be obtained from         ATM CARDS:
funds you have on deposit with us.                     Our Bank limits customers to $500.00 in cash
                                                       withdrawals at ATM machines each processing
                                                       day*.
BR-005
Rev. 2/24/17


                                                                                             (pcform)
Case 8:19-cv-00919-MAD-CFH Document 39-2 Filed 12/15/19 Page 13 of 16



DEBIT CARDS:                                            payments, please call us on or after the third of the
Our Bank limits customers to $2,500.00 (dollars) in     month, to confirm that that month's payment has
POS transactions each processing day*. Please           been received. (If the third of the month is a
note the POS limit for customers that do not            Saturday, Sunday or legal holiday you may call the
reside in the U.S. is $500.00 per processing            prior business day.)
day*.
                                                        OWNER'S LIABILITY FOR
Our Bank limits customers to $500.00 in cash            TRANSACTIONS
withdrawals from our ATMs each processing day*.         BY ALL CARDHOLDERS
                                                        The Owner of an account is fully responsible for
* The Bank’s Processing Day extends from                all transactions processed by or permitted by
midnight (EST) to midnight of the following             anyone who is a Cardholder. Cardholders are
day.                                                    separately responsible for whatever transactions
                                                        they make or permit someone to make.
Passbook savings account rules prohibit
preauthorized withdrawals or transfers from the         CARDHOLDER'S LIABILITY FOR
account. ATM withdrawals are not permitted.             UNAUTHORIZED USE OF CARD
                                                        You should notify us AT ONCE if you believe
There may be different or additional limits on the      your Card is lost or stolen, or your PIN is known
amount of cash you can receive at an EFT Facility       to someone other than yourself, and/or you
not operated by us. Also, deposits may not be           believe someone has transferred or may transfer
made at a Facility not operated by us.                  money from your account without your
                                                        permission. Telephoning is the best way to keep
CHARGES FOR EFT SERVICES:                               your losses down. You could lose all of the money
A fee will be charged for transactions conducted at     in your account plus the maximum amount of
an ATM which we do not own (non-proprietary             credit available in your line of credit. If you notify
ATMs). There may be a service fee imposed per           us within two business days after you learn of the
month.                                                  loss or theft of your ATM card, $50 is the
There will also be a fee per inquiry imposed.           maximum you can lose if someone uses your Card
                                                        or PIN without your permission. If you do not
DOCUMENTATION OF TERMINAL                               notify us within two business days and we prove
TRANSACTIONS RECEIPTS                                   that we could have stopped someone from using
You can get a receipt at the time you perform any       the Card or PIN if you had told us, you can lose as
transaction to or from your account when using          much as $500. When you notify the Bank that
one of our Automated Teller Machines (ATM).             your Debit Card has been lost or stolen, you will
                                                        not be held liable for any of the unauthorized
STATEMENTS                                              transactions; unless the Bank can prove that you
You will get a monthly statement unless there are       have committed fraud.
no EFT transactions in a particular month. In any
case, you will get the statement at least quarterly.    If your statement shows transfers that you did not
                                                        authorize, tell us AT ONCE. If you do not tell us
For accounts where the only possible EFTs are           about an unauthorized transfer within 60 days after
preauthorized credits, you will receive an account      the statement was mailed to you, you will be liable
statement at least quarterly.                           for the lesser of $50 or the amount of any
                                                        unauthorized transfer that appears on the
For passbook savings accounts, if you bring your        statement or that occurs during the 60-day period.
passbook to us we will record an electronic deposit     Also, you may not get any money back for
that we made to your account since the last time        transfers that occur after the 60 days if we can
you brought in your passbook.                           prove that we could have stopped someone from
                                                        taking the money if you had told us in time.
PRE-AUTHORIZED TRANSFERS
If you have arranged to have regularly scheduled        If a good reason (such as a long trip or a hospital
(at least once every 60 days) electronic transfers to   stay) kept you from telling us that your Card or
or from your account by the government or the           PIN had been lost or stolen, or that a transfer
same person or company, you can call our                occurred without your permission, we may extend
telephone-banking line at 1-800-991-4280, to find       the time periods.
out if the transfer was made. For Social Security



                                                                                                            2
Case 8:19-cv-00919-MAD-CFH Document 39-2 Filed 12/15/19 Page 14 of 16



REPORTING LOST OR STOLEN CARDS                           If you tell us orally, we may require that you also
                                                         send us your complaint or question in writing
ATM CARDS:                                               within 10 business days.
If you believe your ATM Card is lost or stolen, or
your PIN is known to someone other than                  TRANSACTIONS INITIATED IN THE
yourself, and/or you believe someone has                 UNITED STATES, ITS TERRITORIES OR
transferred or may transfer money from your              POSSESSIONS, OR THE
account without your permission, you should              COMMONWEALTH OF PUERTO RICO
notify us AT ONCE by calling or writing:                 We will tell you the results of our investigation
                                                         within 10 business days after we hear from you
Community Bank, N.A                                      and will promptly correct any errors. If we need
Attention: EFT                                           more time, however, we may take up to 45 days to
45-49 Court Street                                       investigate your complaint or question. If we
Canton, N.Y. 13617                                       decide we need to take this additional time, we will
1-866-764-8638                                           conditionally credit your account for the disputed
Monday through Friday - 8:00 a.m. to 6:00                amount within 10 business days, so that you have
p.m.                                                     use of the money while we are completing our
                                                         investigation.
You must contact your local COMMUNITY
BANK, N.A. office to report any unauthorized             ALL POINT OF SALE (POS)
use of your ATM Card.                                    TRANSACTIONS
                                                         We will tell you the results of our investigations
DEBIT CARD:                                              within 10 business days after we hear from you
If you believe your Debit Card is lost or stolen, or     and will promptly correct any errors. If we need
your PIN is known to someone other than                  more time, however, we may take up to 90 days to
yourself, and/or you believe someone has                 investigate your complaint or question. If we
transferred or may transfer money from your              decide we need to take this additional time, we will
account without your permission, you should              conditionally credit your account for the disputed
notify us AT ONCE by calling:                            amount within 10 business days, so that you have
                                                         use of the money while we are completing our
Network Services                                         investigation.
866-546-8273
                                                         ALL TRANSACTIONS
You must report any unauthorized use of your             If we ask you to put your complaint or question in
Debit Card to your local COMMUNITY                       writing and we do not receive it within 10 business
BANK, N.A.                                               days, we may not credit your account. If we
                                                         decide there was no error, we will send you a
Business Days: Our business days are Monday -            written explanation within three business days after
Friday. Federal Holidays are not included.               we finish our investigation. You can request
                                                         copies of documents we use for our investigation.
ERRORS, OMISSIONS OR QUESTIONS                           The Bank's record of your account is the one that
If you believe there is an error or omission on your     will be binding if there is a difference between the
statement or receipt or if you need more                 Bank's record and your statement to us.
information about a transfer listed on the
statement or receipt, call or write us at: the address   THIRD PARTY DISCLOSURE
& telephone number listed above.                         We may disclose information about your account
                                                         or transactions to third parties in the following
We must hear from you no later than 60 days after        circumstances:
we sent you the FIRST statement on which the              When it is necessary to complete transactions
problem or error appeared. When you call or write,            or resolve errors involving your account; or
you must tell us:                                         To verify the existence and condition of your
                                                              account to third parties such as a credit
a. Your name and account number,                              bureau or merchant; or
b. The error or transfer you are unsure about, and        To comply with legal process, such as orders
why you believe it is an error or why you need                or subpoenas from government agencies or
more information, and                                         courts; or
c. The dollar amount of the suspected error.



                                                                                                               3
Case 8:19-cv-00919-MAD-CFH Document 39-2 Filed 12/15/19 Page 15 of 16



   When you give your written permission to us        request but it is not obligated to do so. If you
    or to the person asking for the information.       place your stop payment order by telephone, we
                                                       will also require you to put your request in writing
FAILURE TO COMPLETE AN                                 and get it to us within 14 days after your call.
ELECTRONIC FUND TRANSFER                               Otherwise your oral request will expire. Unless
The Bank will make every effort to assure that         you tell us that all future payments to that recipient
your deposits, transfers and withdrawals are made      are to be stopped, we will treat your stop payment
quickly and correctly. If you request that we          as a request concerning the one particular payment
automatically transfer funds on a specific date, we    only. If you wish to stop all future payments to
will make one attempt to electronically transfer the   that recipient, you must revoke the authorization
funds on that date. If sufficient funds are not        you gave to that party to transfer funds from your
available, the transfer will not be completed.         account and provide us with a copy of your signed
                                                       revocation. We may charge you a fee for each stop
If we do not complete a transfer to or from your       payment order you give us. If you change your
accounts on time or in the right amount, according     mind after the stop payment order is on file, we
to our agreement with you, we are liable for your      may charge you a fee to cancel it.
losses or damages (as provided by law). However
there are some exceptions. We will not be liable,      To place or cancel a stop payment order call us or
for instance, if:                                      write us at the address & telephone number listed
-We do not receive sufficient information to           under the Lost/Stolen Cards section.
complete the transaction.
-Through no fault of ours your account does not        THE BANK'S LIABILITY FOR FAILURE
contain enough available funds to complete the         TO STOP PAYMENT
transaction.                                           If you tell us to stop a pre-authorized transfer
-Your account has been closed.                         from your account and do so at least three
-Some other problem prevents us from completing        business days before the transfer is scheduled, and
the transaction the way you requested, and we are      we do not do so, we will be liable for any direct
able to correct the problem and complete the           losses or damages you can prove.
transaction later.
-Your Card or PIN was reported lost or stolen.         NOTICE OF VARYING AMOUNTS
-The ATM you are making the withdrawal at does         If the pre-authorized payments out of your
not have enough cash.                                  account will vary in amount, the person you are
-The ATM or our computer system was not                going to pay will tell you when the payment will be
working properly and you knew that when you            made and how much the payment will be. You
started the transaction.                               will receive this information 10 days before each
-Circumstances beyond our control (such as fire,       payment is due. You may choose instead to get
flood, labor dispute, power or computer failure)       this notice only when the payment would differ by
prevent us from completing the transaction,            more than a certain amount from the previous
despite reasonable precautions we have taken.          payment, or when the amount would fall outside
-Your Card and ATM privileges have been                certain limits that you set.
canceled.
-The transfer would exceed your credit limit on        FUTURE CHANGES AND
your line of credit.                                   CANCELLATIONS
-There are other instructions outlined in any          We have the right to change this Agreement, and
agreement between the Bank and you.                    will notify you in writing at least 21 days before the
                                                       effective date of any change that will:
STOPPING PAYMENTS
                                                       1) Increase any fees or charges or your liability;
YOUR RIGHT TO STOP PAYMENT AND                         2) reduce the electronic fund transfer services
HOW TO DO IT                                           available to you;
If we agreed in advance to make regular payments       3) Place stricter limits on the frequency of
out of your account, you can order us to stop any         transactions;
of these payments by calling us or writing us at       4) Decrease the daily maximum cash you can
least three (3) business days before the payment is    withdraw in a day.
due to be made.
If you give us this notice in less than the required   No advance notice is required for changes that are
time, the Bank may, at its discretion, honor your      necessary for security reasons.



                                                                                                            4
Case 8:19-cv-00919-MAD-CFH Document 39-2 Filed 12/15/19 Page 16 of 16



OVERPAYMENT                                              ATM Inquiry Fee           $1.00 Per Inquiry at a
If funds to which you are not legally entitled are                                       Non-Proprietary
deposited into your account by mistake or                                                 ATM
otherwise, you agree that such amounts are debits        ATM Balance Transfer      $2.00 Per Transfer at
owing from you to us and you authorize us to set                                         Non-Proprietary
off such amounts from the account or any other                                            ATMs
account you have with us to the extent permitted         Replacement PIN#          $3.00 Per PIN #
by law. We can do this without giving you any            Lost/Stolen Card          $5.00 Per card
prior notice or demand.                                  International             1% of transaction
                                                          Service Fee                  amount for
TERMINATION                                                                            International
We reserve the right to, at any time; terminate any                                    transactions
of the electronic fund services which are described
herein, by giving you written notice. You may, at
any time, terminate any of the electronic fund         * A Non-Proprietary ATM is an ATM not owned
services to which you subscribe by giving us           by Community Bank, N.A.
written notice. Termination will not affect any of
our rights or your obligations arising under this      NOTICE REGARDING ATM FEES BY
disclosure prior to termination.                       OTHERS: If you use an automated teller machine
                                                       that is not operated by us, you may be charged a
OWNERSHIP                                              fee by the operator of the machine and/or by an
Cards are the property of the Bank and are made        automated transfer network.
available, along with the ATM's, as a service to our
customers. If we request return of any Cards
                                                       INTERNATIONAL TRANSACTIONS
issued to you, you are required to return them
immediately. We have the right to cancel your
Card and privileges or this agreement at any time      The exchange rate used for processing
without advance notice to you.                         international transactions is selected by Visa
                                                       from a range of rates available for the applicable
FEES                                                   central processing date, or it may be a
The following are fees related to EFT transactions:    government-mandated rate in effect for the
ATM Cards:                                             applicable central processing date. See the fee
ATM Withdrawal Fee           $2.00 Per Withdrawal      chart above for international service fee
                                    at a non-          associated with such transactions.
                                    proprietary
                                    ATM *
 ATM Inquiry Fee              $1.00 Per Inquiry at a
                                    Non-Proprietary
                                     ATM
 ATM Balance Transfer $2.00 Per Transfer at
                                    Non-Proprietary
                                    ATM
  Replacement PIN#            $3.00 Per PIN#
  Lost/Stolen Card            $5.00 Per card
  POS Transaction             $1.00 Per transaction
  International Service Fee 1 % of transaction
                                  amount for
                                  International
                                  Transactions

Debit Cards:
 ATM Withdrawal Fee          $2.00 Per Withdrawal
                                   at a Non-
                                   Proprietary
                                   ATM *




                                                                                                        5
